Citation Nr: 0904790	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  08-00 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for coronary artery 
disease, including as secondary to diabetes mellitus and 
hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and the Veteran's wife


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1963 to 
September 1966, including service in Vietnam from March 1966 
to September 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2007 rating decision of the 
Columbia, South Carolina regional office (RO) of the 
Department of Veterans Affairs (VA) denying the veteran's 
coronary artery disease service-connection claim.  

The veteran testified at a December 2008 hearing before the 
undersigned at the RO (Travel Board hearing) and a copy of 
the transcript has been associated with the claims folder.

In December 2008, subsequent to the issuance of the statement 
of the case (SOC), the veteran submitted evidence pertinent 
to the claim on appeal.  This evidence was accompanied by a 
waiver of RO consideration.  See 38 C.F.R. § 20.1304 (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an 
examination under the VCAA is low.  McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).

The veteran claims that he has developed heart disease either 
as a result of his service, or as a result of his service-
connected disabilities.

His claim was denied because of the absence of evidence of 
current heart disease.  At the hearing, the veteran submitted 
VA treatment records showing findings of atrial fibrillation 
and carotid artery stenosis and minimal lower extremity 
atrial occlusive disease.  Given the evidence of possible 
heart disease, and the possibility that heart disease is 
related to the service connected hypertension; 38 C.F.R. 
§ 4.104, Diagnostic Codes 7005, 7007 (West 2002); a medical 
opinion is required.

At his December 2008 hearing, the veteran testified that his 
physician had informed him that his heart disease was either 
caused by, or was aggravated by, his diabetes mellitus.  He 
also testified that his VA physician may have written an 
opinion regarding the relationship between his heart 
condition and his diabetes mellitus in a May 2008 treatment 
note, but did not know if that opinion was located in the VA 
treatment records.

While the veteran's testimony constitutes medical hearsay, VA 
has a duty to ask him to submit a statement from the 
physician who reportedly gave him the opinion.  Robinette v. 
Brown, 8 Vet .App. 69 (1995).  The veteran was essentially 
advised at the hearing to get this evidence, but the remand 
provides an opportunity for him to receive explicit notice.

The veteran's competent testimony regarding his heart 
condition is sufficient to trigger VA's duty to provide an 
examination under McLendon v. Nicholson.  An examination is 
needed to determine whether the veteran has a current heart 
condition that is related to service, including whether that 
heart condition has been caused by, or was aggravated by, his 
service-connected diabetes mellitus and/or hypertension.

In addition, the VA treatment records submitted by the 
veteran at his December 2008 Travel Board hearing are 
incomplete.  Complete copies of his VA treatment records may 
contain information relevant to his claim and should be 
obtained.

Accordingly, the case is REMANDED for the following action:

1.  Advise the veteran to provide a 
supporting opinion from the physician who 
reportedly told him that current heart 
disease was related to diabetes.

2.  Obtain a complete copy of the 
veteran's VA treatment records for heart 
disease from January 2008 through the 
present.  This treatment reportedly took 
place through the Charleston, South 
Carolina VA Medical Center

3.  Following the development listed 
above, the veteran should be afforded a VA 
cardiac examination to determine whether 
he has coronary artery disease or another 
heart condition that is related to 
military service, including a service 
connected disease.  The claims folder 
including a copy of this remand must be 
made available to and be reviewed by the 
examiner, and the examiner should note 
such review in the examination report or 
in an addendum. 

After the examination, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that any coronary 
artery disease or other heart condition 
had its onset in service or is otherwise 
related to a disease or injury in service.  
The examiner should also provide an 
opinion as to whether it is at least as 
likely as not that any coronary artery 
disease or other heart condition was 
caused by, or aggravated by, the veteran's 
service-connected diabetes mellitus and/or 
hypertension.

The examiner should provide rationales for 
these opinions.

3.  If any benefit sought on appeal 
remains denied, a supplemental statement 
of the case should be issued, before the 
case is returned to the Board, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

